This is an appeal from an order granting plaintiff's motion for a new trial. The trial court was of the opinion that erroneous charges were given and that same were misleading and harmful.
We have examined the charges and find no reversible error in them. We have also considered the entire charge and find it to be both fair and comprehensive. *Page 741 
The order granting a new trial is reversed and the cause is remanded with directions to enter final judgment for defendant below on the verdict, unless a motion in arrest of judgment or for judgment non obstante veredicto shall be made and prevail. See Section 59.04 Florida Statutes, 1941; Section 4615 C.G.L.
Reversed.
WHITFIELD, TERRELL and BUFORD, JJ., concur.
BROWN, C.J., and THOMAS, J., dissent.
CHAPMAN, J., not participating.